           Case 2:18-cv-01801-APG-VCF Document 22 Filed 06/23/20 Page 1 of 7


1    AARON D. FORD
      Attorney General
2    CHARLES D HOPPER (Bar No. 6346)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 East Washington Avenue
     Suite 3900
5    Las Vegas, Nevada 89101
     (702) 486-3655 (phone)
6    (702) 486-3773 (fax)
     Email: CDHopper@ag.nv.gov
7
     Attorneys for Defendants
8    James Dzurenda and Brian Williams

9                             UNITED STATES DISTRICT COURT

10                                    DISTRICT OF NEVADA

11   ANTHONY PRENTICE,                                  Case No. 2:18-01801-APG-VCF

12                      Plaintiff,
                                                          DEFENDANTS’ MOTION FOR
13   v.                                                  EXTENSION OF TIME TO FILE
                                                                OPPOSITION
14   NEVADA STATE OF, et al.,                            TO PLAINTIFF’S EMERGENCY
                                                          MOTION FOR PRELIMINARY
15                      Defendants.                     INJUNCTIONS (ECF NOS. 14, 15)
16                                                                   ORDER
17         Defendants, James Dzurenda and Brian Williams, by and through counsel, Aaron
18   D. Ford, Nevada Attorney General, and Charles D Hopper, Deputy Attorney General,
19   hereby file a Motion for Extension of time to file their Oppositions to Plaintiff’s Motion for
20   Preliminary Injunction for Religious Diet (ECF No. 14) and for Religious Practice (ECF No.
21   15). In light of the exigent circumstances regarding the State of Nevada’s response and
22   directives regarding COVID-19, the Office of the Attorney General’s (OAG) response to the
23   directives, along with an unexpected network outage, Defendants respectfully request a 10
24   day extension to respond to Plaintiff’s Emergency Motions for Preliminary Injunctions (ECF
25   Nos. 14 and 15).
26   ///
27   ///
28   ///


30                                            Page 1 of 5
31
           Case 2:18-cv-01801-APG-VCF Document 22 Filed 06/23/20 Page 2 of 7


1                          MEMORANDUM OF POINTS AND AUTHORITIES
2    I.     RELEVANT BACKGROUND AND FACTS
3           On November 8, 2019, Plaintiff filed an Emergency Motion for Preliminary Injunction
4    for Religious Diet (ECF No. 14), and an Emergency Motion for Preliminary Injunction
5    Religious Practice (ECF No. 15).
6           On June 8, 2020, the Court entered an Order Regarding Briefing on Motion for
7    Preliminary Injunction, ordering Defendants to file a response to the ECF Nos. 14, 15, by
8    June 22, 2020. (See ECF No. 20.)
9           In light of the administrative obstacles at the Office of the Attorney General
10   (OAG), related to the State guidelines in response to COVID-19, which has affected
11   the effectiveness and responsiveness of communications among the Defendants, and the
12   OAG’s ability to efficiently obtain documents and evidence, Defendants request the extension.
13   An additional unexpected complication is an Internet outage affecting some state agencies
14   state-wide.   See e-mail dated June 22, 2020 from State of Nevada Enterprise IT Services
15   (indicating fiber optic cable was severed) a copy is attached as Exhibit A.
16          Thus, Defendants respectfully request a ten (10) day extension of time from the current
17   deadline of June 22, 2020, to file responses to Plaintiff’s Motions on or before July 2, 2020.1
18   II.    DISCUSSION
19          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as
20   follows:
21                 When an act may or must be done within a specified time, the court
                   may, for good cause, extend the time: (A) with or without motion or
22                 notice if the court acts, or if a request is made, before the original
                   time or its extension expires; or (B) on motion made after the time
23                 has expired if the party failed to act because of excusable neglect.
24

25

26

27          1 The Ninth Circuit’s COVID-19 Notice (as of 3/26/20) implies 60 days may be
     sufficient for brief filing extensions. The OAG believes 10 days to be sufficient in this
28
     case.


30                                             Page 2 of 5
31
           Case 2:18-cv-01801-APG-VCF Document 22 Filed 06/23/20 Page 3 of 7


1           “The district court is given broad discretion in supervising the pretrial phase of
2    litigation….” Zivkovic v. S. California Edison Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (citation
3    omitted).
4           Defendants assert that the requisite good cause is present to warrant the requested
5    extension of time. Defendants make the instant request in light of the current issues related
6    to COVID-19 including Nevada Governor Sisolak’s March 31, 2020 Declaration of Emergency
7    (Directive 010) – ‘Stay at Home Order’ and the Governor’s April 1, 2020 “Stay at Home”
8    directive. In response, the Office of the Attorney General (“OAG”) has directed all AOG
9    employees to comply with the Governor’s orders, limit in-office work and to stay at home
10   effective immediately while and until the OAG transitions to alternate, home-based working
11   arrangements. In light of those directives and due to the difficulties the instant circumstances
12   place on obtaining the necessary supporting documents, including declarations and
13   correspondence between the OAG and Defendants, Defendants respectfully request that the
14   Court extend the current deadline by 10 days, until July 2, 2020. The deadline to file replies
15   would likewise be extended until July 16, 2010. Defendants’ request for 10 days will not
16   hinder or prejudice Plaintiff’s or his case as he alleges to have been a practicing Qayin
17   Thelemite for more than 10 years “since his conversion in 2008.” (ECF No.13 at p. 34 of 55)
18   (Plaintiff’s page 32).
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


30                                             Page 3 of 5
31
            Case 2:18-cv-01801-APG-VCF Document 22 Filed 06/23/20 Page 4 of 7


1    III.   CONCLUSION
2           For these reasons, Defendants respectfully request a ten (10) day extension to the
3    current deadline to respond to Plaintiff’s Emergency Motions for Preliminary Injunctions
4    (ECF Nos. 14, 15).
5           Proposed Schedule for Dispositive Deadline
6           Current Response Deadline                          June 22, 2020
7           Proposed Response Deadline                         July 2, 2020
8           DATED this 22nd day of June 2020.
9                                           AARON D. FORD
                                            Attorney General
10

11                                          By:   /s/ Charles D. Hopper
                                                  CHARLES D. HOPPER, Bar No. 6346
12                                                Deputy Attorney General
13                                                Attorneys for Defendants

14

15

16   IT IS SO ORDERED:

17
     ______________________________________
18
     UNITED STATES DISTRICT JUDGE
19

20            6/23/2020
     DATED:________________________
21

22

23

24

25

26

27

28



30                                          Page 4 of 5
31
           Case 2:18-cv-01801-APG-VCF Document 22 Filed 06/23/20 Page 5 of 7


1                                   CERTIFICATE OF SERVICE
2          I certify that I am an employee of the State of Nevada, Office of the Attorney General,
3    and that on June 22, 2020, I electronically filed the foregoing, DEFENDANTS’ MOTION
4    FOR    EXTENSION          OF   TIME     TO    FILE     OPPOSITION      TO    PLAINTIFF’S
5    EMERGENCY MOTION FOR PRELIMINARY INJUNCTIONS (ECF NOS. 14, 15),
6    via this Court’s electronic filing system to the following:
7          Anthony Prentice, #74880
           C/o Law Librarian
8          High Desert State Prison
           PO Box 650
9          Indian Springs, NV 89070
           HDSP_lawlibrary@doc.nv.gov
10
           Plaintiff, Pro Se
11

12
                                              /s/ Caitie Collins
13                                            An employee of the Office of the
                                              Nevada Attorney General
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



30                                            Page 5 of 5
31
  Case 2:18-cv-01801-APG-VCF Document 22 Filed 06/23/20 Page 6 of 7




               EXHIBIT A



E-mail dated June 22, 2020 from State of
    Nevada Enterprise IT Services




               EXHIBIT A
        Case 2:18-cv-01801-APG-VCF Document 22 Filed 06/23/20 Page 7 of 7


From:             Sandra L. Geyer
To:               EveryoneCarson
Cc:               Melissa K. Mendoza; Jennifer L. Ross
Subject:          FW: Enterprise IT Services – Notification - Network Issues *Update*
Date:             Monday, June 22, 2020 2:22:46 PM
Attachments:      image002.png
Importance:       High


Please see the message from EITS.


From: Outside Agency List <OUTSIDEAGENCIES@LISTSERV.STATE.NV.US> On Behalf Of State Email Admin
Sent: Monday, June 22, 2020 1:53 PM
To: OUTSIDEAGENCIES@LISTSERV.STATE.NV.US
Subject: Enterprise IT Services – Notification - Network Issues *Update*
Importance: High


               Enterprise IT Services – Notification - Network Issues *Update*
 Outage Description                        The fiber cut has been identified and is due to a severed utility power line. Fiber
                                           restoration efforts are pending the utility provider restoration to ensure the area is
                                           safe to work in. We will continue working on this and will send updates as they are
                                           received and needed for this event.

                                           Thank you for your time and patience
 Affected Users                            Everyone State
 Audience                                  Everyone State
 User Action                               N/A
 Next Update                               N/A
                                           If you have any questions or problems, please contact the POC below and we can assist
                                           you.
 Point of Contact                          EITS Help Desk: eitshelp@admin.nv.gov 775-684-4333


Thank you – EITS Help Desk

EITS Client Services – Help Desk
State of Nevada | Department of Administration | Division of Enterprise IT Services
T: (775) 684.4333 | F: (775) 684.4712 | E: EITShelp@admin.nv.gov
Website: http://it.nv.gov/Helpdesks -- Request Portal: https://helpdesk.nv.gov/HEAT



//ace



               To unsubscribe from the OUTSIDEAGENCIES list, click the following link:
                                               ?
TICKET=NzM3NjI4IFNHZXllckBBRy5OVi5HT1YgT1VUU0lERUFHRU5DSUVTII%2FDRhBVksOR&c=SIGNOFF
